DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 01/06/2021 has been entered. Claim(s) 1, 4, 12 and 17 is/are currently amended. Claim(s) 2-3, 6-7, 9-11, 13-16 and 18-19 has/have been canceled. Claim(s) 1, 4-5, 8, 12 and 15-17 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 4-5, 8-12 and 17 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 12 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the validity standard" in the claim. As noted in the previous rejection, the limitation will be further discussed with the understanding that the limitation is intended to recite the criteria for identifying valid data through the previously-recited validity analysis, for example, within the scope of, "wherein the processing unit is further configured to perform a validity analysis on the acquired at least one user respiration data set to yield validity analysis information based on a determination that the acquired at least one user reparation data set meets a validity standard, and update the at least one user respiration data set with the validity analysis information, wherein the validity standard of the validity analysis comprises the acquired at least one user respiration data set comprising at least four hours of user respiration data of the user using the at least one respirator device, and an air leaking amount does not exceed 30L/min when the user uses the at least one respirator device." Amendments within the scope of the above would overcome this rejection. 
Regarding claim 4, claim 17 and claims dependent thereon, the limitation "wherein the processing unit is configured to send a second audio, video or text notification when the statistical analysis result is confirmed to be that the first user respiration data set meets the slight data abnormal standard, wherein the second audio, video or text notification is different from the first audio, video or text notification in the form of audio, video or text" of claim 4 and the comparable limitation of claim 17 are indefinite. Claims 1 and 12, on which claims 4 and 17 respectively depend, indicate that a "first […] notification" is sent in response to determining that a plurality of data sets over a given period satisfy a slight abnormal condition. This process is understood to correspond to "confirming" that the data set meets the slight data abnormal standard, as no other confirmation process is disclosed by Applicant. Claims 4 and 17, however, indicate that "different 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 17 and claims dependent thereon are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, claim 17 and claims dependent thereon, the limitation "wherein the processing unit is configured to send a second audio, video or text notification when the statistical analysis result is confirmed to be that the first user respiration data set meets the slight data abnormal standard, wherein the second audio, video or text notification is different from the first audio, video or text notification in the form of audio, video or text" of claim 4 and the comparable limitation of claim 17 lack sufficient support in the application as filed. As noted above, Applicant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5, 8-12 and 17 is/are rejected under 35 U.S.C. 103 as obvious over US 2018/0184945 A1 (previously cited, Borel) in view of US 2012/0179061 A1 (previously cited, Ramanan), US 2016/0302671 A1 (previously cited, Shariff), and US 2007/0179347 A1 (previously cited, Tarassenko).
Regarding claims 1, 4, 12 and 17, Borel teaches/suggests a system for evaluating acute exacerbation of chronic obstructive pulmonary disease (Fig. 2) and method for alarming abnormal user respiration data, the system/method comprising:
a receiving unit configured for receiving at least one user respiration data set sent by at least one respirator device in at least one uploading cycle (¶ [0036] wherein a remote server is adapted to receive data representative of respiration parameters from a respiratory assistance device); 
a processing unit configured for acquiring a first user respiration data set sent by a user of one respirator device among the at least one respirator device in one uploading cycle (¶ [0040] wherein the server comprises calculation means to analyze the received respiration parameters), etc.; ¶ [0019] wherein the warning signal may include a SMS to a mobile phone of the patient; ¶ [0087]; ¶ [0103]; etc.); and
a storage unit configured for storing the at least one user respiration data set sent by the at least one respirator device, wherein the receiving unit is further configured for storing the at least one user respiration data set in the storage unit (e.g., ¶ [0063] wherein the remote server device stores data collected by the respiratory assistance device), wherein the processing unit is configured for communicating with the storage unit for acquiring the user respiration data sets from the storage unit (e.g., ¶ [0040] wherein the server comprises calculation means to analyze the received respiration parameters, indicating the calculation means acquires the data received by the remote server to perform said analysis; and/or ¶ [0090] where the server continuously updates threshold values based on previous and new data, indicating the calculation means acquires the data received and stored by the remote server to perform said analysis).
Borel does not teach the processing unit is further configured for performing a validity analysis on the at least one user respiration data set which is stored in the storage unit and is sent by the at least one respirator device in one uploading cycle to yield validity analysis information, 
Ramanan discloses during periods of high leak, the signal to noise for respiratory signal may be greatly reduced (¶ [0366]) and teaches/suggests a method comprising performing a validity analysis on user respiration data set to yield validity analysis information, such as a determination that an air leaking amount does not exceeds 30L/min (0.5 l/s) when the user uses at least one respirator device; and updating the user respiration data set based on the validity analysis (¶ [0036] weighting the data based on leak rate, including a 0 weight when the leak rate exceeds 0.5 l/s). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Borel with the processing unit being further configured for performing a validity analysis on the at least one user respiration data set which is stored in the storage unit and is sent by the at least one respirator device in one uploading cycle to yield validity analysis information, and updating the at least one user respiration data set as taught and/or suggested by Ramanan in order to reduce and/or eliminate unreliable alerts based on low-quality data.
Borel as modified teaches/suggests a validity standard of the validity analysis refers to that the user respiration data set sent by the at least one respirator device in one uploading cycle comprises an air leaking amount does not exceed 30L/min when the user uses the at least one respirator device, as discussed above. Borel as modified does not teach the validity standard further refers to the user respiration data further comprises at least four hours of user respiration data of the user using the at least one respirator device.
Shariff teaches/suggests performing a validity analysis on a user data set to determine if the user respiration data set comprises a minimum number of hours for a desired analysis (¶ [0061] i.e., first threshold length) period of time, the physiological data may be useful for determining trends). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/method of Borel with the validity standard of the validity analysis further comprising a minimum number of hours of user respiration data of the user using the at least one respirator device as taught/suggested by Shariff in order to ensure sufficient data is obtained for a reliable analysis (Shariff, ¶ [0061]). 
While Borel as modified does not expressly teach the minimum number of hours of user respiration data is four hours, Shariff suggests the threshold length of time provides a quality that can be optimized, specifically, the sufficiency/reliability of a desired analysis (¶ [0061]). Since Shariff teaches the duration threshold provides a quality which can be optimized, as noted above, the specific claimed range of at least four hours would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Borel with the minimum number of hours of user respiration data for analysis being four hours because Applicant has not disclosed that the particular duration of data provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other minimum durations (e.g., at least 12 hours of data, as disclosed by Shariff in ¶ [0061]) because either arrangement confirms that a sufficient amount of data has been obtained for a desired analysis.

Alternatively/Additionally, Tarassenko teaches establishing a stable reference value that is similarly used as a basis for comparison to detect deviations and generate alerts (¶ [0017] average value calculated over 3 months of normal data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Borel with the processing unit being configured for statistically analyzing the first user respiration data set on the basis of a stable state value set of the user as taught and/or suggested by Tarassenko as a simple substitution of one known statistical analysis based on a stable state value of a user for another to yield no more than predictable results. See MPEP 2143(I)(B).
Borel as modified further discloses confirming the user respiration data meets an abnormal standard by acquiring a previous N-l respiration data set sent by the user in N-l uploading cycle previous to the uploading cycle, and determining if M user respiration data sets in the first user respiration data set and in the previous N-l user respiration data set meet the abnormal data standard, wherein N is an integer larger than 2, and M is an integer less than N (Abstract, wherein an alarm is issued when a significant deviation is determined for at least two days over a 3-5 day period). Borel as modified does not teach the processing unit is configured for sending a first notification when the statistical analysis result is determined to be that the first user respiration data set meets a severe data abnormal standard. The examiner notes that the processor being e.g., claim 4, "wherein the processing unit is configured to send a first audio, video or text notification when the statistical analysis result is determined to be that the first user respiration data set meets a severe data abnormal standard; or, when the statistical analysis result is determined to be that the first user respiration data set meets a slight data abnormal standard…"). Accordingly, a system that comprises a processor configured for, or a method that includes, performing either of these steps meets the claims. 
Tarassenko teaches/suggests a method comprising sending a first notification when a statistical analysis determines/confirms that user respiration data meets a severe data abnormal standard; and sending a different notification when a statistical analysis determines/confirms that user respiration data meets a slight data abnormal standard (¶ [0017] sending a moderate or serious warning based on the amount of deviation from normal values). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system/method of Borel with the processing unit being configured to send a first notification when the statistical analysis result is determined or confirmed to be that the first user respiration data set meets a severe data abnormal standard and to send a different notification when the statistical analysis result is determined or confirmed to be that the first user respiration data set meets the slight data abnormal standard as taught/suggested by Tarassenko in order to allow a user to easily understand the current state of his/her chronic etc.
Borel as modified discloses/suggests the data abnormal standard comprises a severe data abnormal standard and a slight data abnormal standard, as discussed above. Borel as modified further discloses the abnormal standard comprises at least a deviation of respiration frequency from a stable state respiration frequency value of at least a predetermined percentages (e.g., Borel, ¶ [0091]; ¶ [0114]; etc.), but does not expressly teach the claimed percentages (i.e., greater than 30% defining a severely abnormal state and between 25-30% defining a slightly abnormal state) are utilized for distinguishing between severe and slight abnormal states based on respiration frequency. 
Tarassenko at least suggests the threshold percentages provide a quality that can be optimized, specifically, the accuracy and/or reliability of identifying the severity a user's clinical state (e.g., accurately and/or reliably distinguishing between moderate, severe, etc. abnormalities). Since Tarassenko suggests the threshold percentage ranges defining each level of severity provide a quality which can be optimized, as noted above, the specific claimed deviation ranges for severe and slight abnormal states would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the platform of Borel to utilize the claimed percentage ranges because Applicant has not disclosed that the particular ranges provide an advantage, are used for a particular purpose, or solve a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with other 
Regarding claim 5, Borel as modified teaches/suggests the uploading cycle is 24 hours (throughout document, wherein the observation window is daily).
Regarding claim 8, Borel as modified teaches/suggests the limitations of claim 1, as discussed above. Borel as modified further teaches/suggests the stable state value set of the same user is fluctuating (Borel, ¶ [0105] wherein the thresholds/quartiles are recalculated daily, as new data is received, as illustrated in Fig. 6; Tarassenko, ¶ [0017] wherein a central tendency (average) of values over a time period is obtained, indicating/suggesting there is normal variation and/or fluctuation in the data to account for). 

Response to Arguments
Applicant's arguments with respect to the maintained rejections have been fully considered but they are not persuasive.
With respect to rejections under 35 U.S.C. 112, Applicant submits the "validity standard" limitation was amended "as suggested by the Examiner" to overcome the indefiniteness rejection (Remarks, pg. 10). The examiner respectfully disagrees. Applicant's amendments failed to include a significant portion of the language the examiner relied on for interpretation of the above-noted limitation. Specifically, as noted above, the examiner indicated the limitation was being interpreted comparably to Applicant's "data abnormal standard" limitations, e.g., within the scope of, "wherein the processing unit is further configured to perform a validity analysis on the acquired at least one user respiration data set to yield validity analysis information based on a determination that the acquired at least one user reparation data set meets a validity standard, and update the at least one user respiration data set with the validity analysis information, wherein the validity standard of the validity analysis comprises the acquired at least one user respiration data set comprising at least four hours of user respiration data of the user using the at least one respirator device, and an air leaking amount does not exceed 30L/min when the user uses the at least one respirator device" (emphasis added). Applicant's amendments fail to include the first bolded text, which provides sufficient antecedent basis for "the validity standard" that is missing from the current claims. 
With respect to the limitations of claims 4 and 17, Applicant submits the amendments to claims 4 and 17 overcome the rejections under 35 U.S.C. 112 (Remarks, pg. 2). Applicant further contends that the second notification of claims 4 and 17 is sent when the answer to "determin[ing] if M user respiration data sets in the first user respiration data set and in the previous N-l user respiration data set meet the slight data abnormal standard" (as recited in the independent claims) is "no" (Remarks, pgs. 11-12). 
The examiner respectfully disagrees. While different notifications per se are not unclear, the conditions under which each notification is sent is. The only process described in any detail by Applicant that could reasonably be interpreted as a "confirmation" is determining that the abnormality occurs over a particular number of the last predetermined number of days. Specifically, Applicant discloses, "In this embodiment, if the statistical data of a certain day are judged to be severely abnormal, then the cloud platform needs to send an alarm on the data of the current day and to inform the doctor and/or the patient. If the statistical data of a certain day are judged to be slightly abnormal, then the cloud platform needs to check the statistical data of the recent five days; if the statistical data of at least three of the five days are judged to be slightly abnormal, or the statistical data of the recent three days are continuously judged to be slightly i.e., in claim 1, "when the statistical analysis result is determined to be that the first user respiration data set meets a slight data abnormal standard, the processing unit is configured to further acquire a previous N-l respiration data set sent by the user in N-l uploading cycle previous to the uploading cycle, and determine if M user respiration data sets in the first user respiration data set and in the previous N-l user respiration data set meet the slight data abnormal standard, if yes, send the first audio, video or text notification, wherein N is an integer larger than 2, and M is an integer less than N"). Accordingly, if the confirmation is something other than the process noted above, it is unclear what is meant by the results is "confirmed to be that the first user respiration data set meets the slight data abnormal standard." If the confirmation is the above-noted process, then it is unclear under which conditions the first notification is sent, and under which conditions the second notification is sent. 
Applicant's explanation of the different conditions under which the first and second notifications are sent fails to take the "is confirmed to be" language of claims 4 and 17 into consideration. In the situation described by Applicant for which the second notification is sent, there is no description of any process that could reasonably be interpreted as "confirming" the abnormal standard. Rather, Applicant's explanation suggests the opposite, i.e., that a lack of confirmation of the abnormal standard over the previous days is when the second notification is sent.
Applicant asserts limitations directed to evaluating acute exacerbation of COPD, which occurs only in the preamble of independent claim 1 and not at all in independent claim 12 have been ignored (Remarks, pg. 15). The examiner respectfully disagrees. If the body of a claim fully Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02(II). The preamble "for evaluating acute exacerbation of chronic obstructive pulmonary disease" merely states the purpose or intended use of the claimed system, and is therefore given no patentable weight. Additionally, though Borel does not expressly mention COPD, Borel discloses the device/system is for detecting worsening of the respiratory condition of patients with respiratory insufficiency (¶ [0001]), which one of ordinary skill in the art would readily appreciate encompasses COPD patients, such that the system of Borel is capable of the recited intended use. As noted above, claim 12 does not mention any particular respiratory condition, let alone COPD. 
Applicant submits, "However, Tarassenko does not 'suggest the threshold percentage ranges defining each level of severity provide a quality which can be optimized.' Claim 9 of the present application sets forth several parameters of the user respiration data set, and Tarassenko does not disclose even one of them" (Remarks, pg. 16). 
The examiner does not contend that Tarassenko expressly discloses the claimed percentages. Rather, Tarassenko at least suggests a threshold for a given parameter that is utilized to distinguish between various severity levels provides a quality that can be optimized. For example, as is well-known in the art, a cut off or threshold affects the sensitivity and specificity of a determination or classification. Accordingly, Tarassenko suggests the selection of the particular thresholds used for a given parameter to distinguish between classifying an exacerbation as moderate or serious can be optimized to a desired level of sensitivity and/or specificity. As it has 
Applicant further submits, the prior art does not relate to the claimed parameters, so MPEP 2144.05(11) does not apply to the amended claim 1 of the present application. The examiner respectfully disagrees. Borel expressly discloses at least respiratory frequency as a parameter on which to determine if an abnormality is present in respiration data (¶ [0020]), and discloses the thresholds for identifying abnormal data may be adjusted as desired (¶ [0114]). Tarassenko teaches using multiple thresholds to distinguish between different degrees of severity and suggests the threshold value may be optimized, as is known in the art (i.e., to a desired balance of sensitivity and/or specificity). 
Applicant asserts, "[T]he experience knowledge cannot be obtained by a person skill in the art by using conventional means in a reasonable duration, and cannot be obtained via 'routine experimentation' (Remarks, pg. 17). The examiner respectfully disagrees. 
Applicant does not providing any evidence supporting their assertion that because the process make take a long time it is therefore not routine. The arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c). Rather, Applicant appears to be describing a process that routinely occurs in medical studies, i.e., those in the relevant field analyzing large sets of data acquired over a period of time for statistically significant information.
Applicant submits the claimed thresholds are particular and critical for COPD (Remarks, pgs. 17-19). The examiner respectfully disagrees, and first notes that claim 12 is not specific to any particularly respiratory condition, including COPD, and claim 1 merely relates to COPD as an intended use. Additionally, the claims only require one of the recited parameters to be used in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2017/0238867 A1 (Javed) discloses pertinent information with respect to threshold selection, disclosing, "The choice of the threshold affects the sensitivity and specificity of the monitoring process in detecting potential clinical events, and is chosen based on desired levels of sensitivity and specificity when the monitoring process is executed on training data. In some implementations, the threshold may be adjusted between monitoring sessions based on observed false positive and false negative detections." Javed, like Tarassenko, further discloses utilizing multiple thresholds to determine whether a parameter resides in a particular range (¶ [0116]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/Meredith Weare/Primary Examiner, Art Unit 3791